Citation Nr: 1528717	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-40 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

3. Entitlement to service connection for a left foot disability.

4. Entitlement to service connection for a left knee disability. 

5. Entitlement to service connection for emphysema.

6. Entitlement to service connection for a dental disorder.

7. Entitlement to nonservice-connected pension.

8. Entitlement to service connection for  hypertension.

9. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 until August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in September 2009 and January 2013. 

In November 2014, the Veteran testified at Travel Board hearing held at the RO before the undersigned.  As will be discussed further below, during the hearing, the Veteran withdrew his claims for entitlement to nonservice-connected pension and entitlement to service connection for the following issues: PTSD, COPD, a left foot disability, a left knee disability, emphysema, hypertension, and a dental disorder.  Then, he provided testimony on the sole issue that remained on appeal, entitlement to service connection for tinnitus.  A transcript of the hearing testimony is in the claims file.  

In March 2015, the Veteran submitted a statement requesting a Board video conference hearing, in lieu of a Travel Board hearing.  This request did not provide any reasons why the Veteran would require a second Board hearing to discuss the sole matter remaining on appeal.  Pursuant to 38 C.F.R. § 20.1507(b)(1) (2014), the Veteran is entitled to one hearing before the Board.  The Veteran did not report any concerns about the prior hearing and did not indicate any issues that he wished to discuss beyond the sole issue remaining on appeal, which was previously discussed at length at the prior hearing.  Therefore, the Board finds an additional hearing is not warranted for the claim for service connection for tinnitus.  See 38 C.F.R. § 20.1507.


FINDINGS OF FACT

1. On the record during the Veteran's November 2014 Board hearing and prior to the promulgation of a decision in the appeal, the Board was notified by the Veteran that he wanted to withdraw all claims on appeal other than his claim for service connection for tinnitus.

2. Prior to entry into active service, the Veteran did not have tinnitus, and tinnitus was not noted at entry.  

3. During his active service, the Veteran was exposed to loud noise as his military occupational specialty was a general equipment mechanic and operator.  The Veteran was routinely exposed to gasoline, diesel, and turbine engines with only occasional use of hearing protection.  

4. Since active service, the Veteran has suffered from recurrent tinnitus. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals for the issues of entitlement to service connection for posttraumatic stress disorder, chronic obstructive pulmonary disease, a left foot disability, a left knee disability, emphysema, hypertension, and a dental disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the appeal for the issue of entitlement to nonservice-connected pension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Withdrawn Claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204 

In November 2014, the Veteran stated during his Board hearing that he wished to withdraw his claims for entitlement to nonservice-connected pension and entitlement to service connection for PTSD, COPD, a left foot disability, a left knee disability, emphysema, hypertension, and a dental disorder.  The undersigned accepted the withdrawal of these issues and noted that the sole issue remaining on appeal was the Veteran's claim for service connection for tinnitus.  The Veteran also submitted a written statement regarding his desire to withdraw these issues.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals on these matters, and they are dismissed.


Entitlement to Service Connection for Tinnitus

The Veteran is seeking service connection for tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board acknowledges the Veteran was exposed to very loud noise during his active service.  The Veteran's military occupational specialty was a general equipment mechanic and operator.  The Veteran has provided credible testimony that in the performance of his duties he was routinely exposed to gasoline, diesel, and turbine engines.  While hearing protection was provided, the Veteran reported that he was only able to wear it in certain situations, which caused him to be repeatedly exposed to acoustic trauma.  

However, noise exposure alone is not sufficient to establish service connection. Instead, the noise exposure must cause a current tinnitus disability.

The Veteran's entrance service treatment records (STR) do not indicate that the Veteran had pre-existing tinnitus.  The Veteran's service treatment records are silent regarding any hearing-related complaints during his active service; however, the Veteran's STR do not indicate that the Veteran underwent a separation examination or provided a report of medical history at separation.  During his Board hearing, the Veteran indicated that his tinnitus began during his active service.  He also noted during his Board hearing, that his disability became more apparent to him after he returned home from service and was able to routinely sit in a quiet environment. 

In November 2011, the Veteran underwent a VA examination regarding his tinnitus.  During this examination, the Veteran reported recurrent tinnitus that began in 1974 during his military service.  The examiner opined that the Veteran's bilateral tinnitus was less likely than not related to his active service because tinnitus is known to be a symptom associated with hearing loss. 

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board finds the opinion of the VA examiner to be less probative than the statement provided by the Veteran regarding the etiology of his tinnitus.  The Board notes that opinion of the VA examiner does not account for the Veteran's statement that his tinnitus began during his active service and does not discuss the fact that his tinnitus could have begun before his current hearing loss.  Additionally, the examiner opinion appears to be based upon the lack of threshold shifts between the Veteran's entrance and separation examination, the latter of which is not currently associated with the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).    

The Board notes that the Veteran has provided competent and credible testimony regarding his symptoms of tinnitus and regarding its etiology.  See Jandreau, at 1376.  

Based upon the Veteran's competent and credible statements and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's current tinnitus began during his active service.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for tinnitus has been granted.  To the extent that the Veteran's claims have not been withdrawn and are being adjudicated on appeal, the claims have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The issue of entitlement to service connection for PTSD is dismissed.

The issue of entitlement to service connection for COPD is dismissed.

The issue of entitlement to service connection for a left foot disability is dismissed.

The issue of entitlement to service connection for a left knee disability is dismissed.

The issue of entitlement to service connection for emphysema is dismissed.

The issue of entitlement to service connection for a dental disorder is dismissed.

The issue of entitlement to service connection for hypertension is dismissed.

The issue of entitlement to nonservice-connected pension is dismissed. 

Service connection for tinnitus is granted. 



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


